Exhibit 10.1

FIFTH AMENDMENT AGREEMENT

THIS FIFTH AMENDMENT AGREEMENT, dated as of December 28, 2016 (this
“Amendment”), is among MERCURY CASUALTY COMPANY (the “Borrower”), MERCURY
GENERAL CORPORATION (the “Parent”), the various financial institutions parties
hereto (collectively, the “Lenders”) and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”). Terms defined in the Credit
Agreement (as defined below) are, unless otherwise defined herein or the context
otherwise requires, used herein as defined therein.

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement dated as of January 2, 2009 (as amended
to date, the “Credit Agreement”) and wish to amend the Credit Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

AMENDMENTS TO CREDIT AGREEMENT. Effective as of the Amendment Effective Date (as
hereinafter defined), the Credit Agreement is amended as follows:

Amendment to Section 1.01. Section 1.01 is amended by (a) amending the following
definitions in their entirety to read as follows:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 0.50%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Parent entitled to
vote for members of the



--------------------------------------------------------------------------------

board of directors or equivalent governing body of the Parent on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) the Parent ceases to own, directly or indirectly, 100% of the Equity
Interests in the Borrower, free and clear of Liens.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Maturity Date” means December 3, 2018; provided that if such date is not a
Business Day, the Maturity Date shall be the next succeeding Business Day.

 

-5-



--------------------------------------------------------------------------------

(b) inserting the following definitions in proper alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fifth Amendment” means the Fifth Amendment Agreement dated as of December 28,
2016 among the Borrower, the Parent, the Lenders party thereto and the
Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Amendment to Article XI. Article XI is amended by adding the following new
Section 11.22 to the end thereof:

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any

 

-6-



--------------------------------------------------------------------------------

other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

CONDITIONS PRECEDENT. This Amendment shall become effective on the date (the
“Amendment Effective Date”) when (a) the Administrative Agent shall have
received this Amendment, duly executed by the Borrower, the Parent, the
Administrative Agent and the Lenders, (b) the Administrative Agent shall have
received certified resolutions of the Borrower and the Parent authorizing the
execution and delivery of this Amendment and the performance of the Credit
Agreement as amended hereby, and (c) the Borrower shall have paid all fees
required to be paid, and all expenses for which invoices have been presented, on
or before the date hereof.

REPRESENTATIONS AND WARRANTIES. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each of the Borrower and the Parent hereby
represents and warrants to the Administrative Agent and each Lender as follows:

Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by each of the Borrower and the Parent of this Amendment have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, which could reasonably be expected to have a Material Adverse
Effect, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

-7-



--------------------------------------------------------------------------------

Government Approval, Regulation, etc. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with (including any
amendments to the Post-Closing Filings), any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower or the Parent of this
Amendment; except for approvals, consents, exemptions, authorizations, actions,
notices or filings (a) which have already been obtained or made or (b) for which
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect and such failure could be cured without unreasonable
delay or cost.

Validity, etc. This Amendment has been duly executed and delivered by the
Borrower and the Parent. This Amendment constitutes a legal, valid and binding
obligation of each such Person, enforceable against each such Person in
accordance with its terms.

No Default or Event of Default. No Default or Event of Default has occurred and
is continuing or will result from the execution and delivery or effectiveness of
this Amendment.

Representations and Warranties. The representations and warranties of the Loan
Parties contained in Article V of the Credit Agreement (as amended hereby) and
in the other Loan Documents are true and correct in all material respects as of
the Amendment Effective Date, with the same effect as though made on such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

MISCELLANEOUS.

Continuing Effectiveness, etc. This Amendment shall be deemed to be an amendment
to the Credit Agreement, and the Credit Agreement, as amended hereby, and all
other Loan Documents shall remain in full force and effect and each is hereby
ratified, approved and confirmed in each and every respect. After the
effectiveness of this Amendment in accordance with its terms, all references to
the Credit Agreement in the Loan Documents or in any other document, instrument,
agreement or writing shall be deemed to refer to the Credit Agreement as amended
hereby.

Payment of Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Amendment.

Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

Headings. The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

Execution in Counterparts. This Amendment may be executed by the parties hereto
in several counterparts (and by different parties hereto in different
counterparts), each of which

 

-8-



--------------------------------------------------------------------------------

shall be deemed to be an original and all of which shall constitute together but
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile transmission or electronic “.pdf’ file shall be effective
as delivery of a manually executed counterpart hereof.

Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

Successors and Assigns. Subject to any restrictions on assignment contained in
the Credit Agreement, the Credit Agreement and this Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

[Signatures follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Fifth Amendment
Agreement as of the date first set forth above.

 

MERCURY CASUALTY COMPANY By:   /S/ THEODORE STALICK Name:   Theodore Stalick
Title:   Senior Vice President and CFO

 

MERCURY GENERAL CORPORATION By:   /S/ THEODORE STALICK Name:   Theodore Stalick
Title:   Senior Vice President and CFO

 

[Signature Page to Fifth Amendment Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as

Administrative Agent and Lender

By:   /S/ JONATHAN BERNS Name:   Jonathan Berns Title:   Vice President

 

[Signature Page to Fifth Amendment Agreement]